Title: To Thomas Jefferson from Alexander Garrett, 4 March 1825
From: Garrett, Alexander
To: Jefferson, Thomas


Sir
Charlottesville
4th March 1825.
In execution of the resolution of the board of Visitors of October 1824. directing “a negociation with either of the banks in Richmond for a loan to the University, to the amount of the seperate part of the subscriptions,” On the 14th of October last, I addressed letters to the Presidents of the bank of Virginia, & Farmers bank of Virginia, preposing an accomodation to the university of Five thousand dollars for a term of two years. the former bank declined, the latter, acceded to the proposal, with modifications as will be seen by letters of the 4th of November, and 8th of December 1824, and resolution of the bank directors of the 27th January 1825. all of which are herewith transmitted. In accordance to which a note was drawn by the Proctor on the 27th of January 1825 to the Rector, negociable and payable at the Farmers Bank of Virginia sixty days after date; this note being endorsed by the Rector, the money was placed in the bank to the credit of the Bursar on the same 27th of January 1825, a copy of which note is also herewith transmitted. The bank requires that this note should be renewed at the expiration of each sixty days during the accomodation. A resolution of the board of Visitors, sanctioning the loan, and pledging the funds of the University for its repayment is also required by the bank.Your Obt ServantAlex:  Garrett BursarUty Virginia